DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,3-5,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US9209482) in view of Kweon et al. (20020071991) and Kako et al. (20160064775) and in further view of Kusachi et al. (US20160329613).
As to claim 1, Chu et al. discloses a lithium ion battery, comprising: a positive electrode plate; a negative electrode plate; a separator disposed between the positive electrode plate and the negative electrode plate; and an electrolyte comprising a lithium salt and an organic solvent, wherein the positive electrode plate comprises a positive electrode current collector, and a positive electrode film disposed on a surface of the positive electrode current collector and containing a positive electrode active material (col. 3 lines 21-34), the positive electrode active material comprising: a matrix having a general formula of LixNiyCozMkMepOrAm, where 0.95<x,1.05, 0,y ,1, Oz,1, Ok,1, 0,p,0.1, y+z+k+p=1,1,r,2, 0,m,2, m + r,2, M is one or two selected from Mn and Al, Me is selected from a group consisting of Zr, Zn, Cu, Cr, Mg, Fe, V, Ti, Y, Nb, and 
Chu et al. fail to disclose a second coating layer, in form of a continuous layer, located on the first coating layer and the surface of the matrix, the second coating layer being an oxide of an element N', the element N' being selected from a group consisting of B, Sn, S, P, and combinations thereof.
Kweon et al. teaches a second coating layer, in form of a continuous layer, located on the first coating layer and the surface of the matrix, the second coating layer being an oxide of an element N', the element N' being selected from a group consisting of B, Sn, S, P, and combinations thereof (paragraph 0012-0013) for the purpose of providing a positive active material with improved good thermal safety (paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with a second coating layer, in form of a continuous layer, located on the first coating layer and the surface of the matrix, the second coating layer being an oxide of an element N', the element N' being selected from a group consisting of B, Sn, S, P, and combinations thereof for the purpose of providing a positive active material with improved good thermal safety (paragraph 0009).


 Chu et al. fail to disclose wherein the electrolyte further comprises an additive A and an additive B, the additive A being selected from a group consisting of cyclic sulfate compounds represented by Formula 1 and Formula 2, and combinations thereof, where in Formula 1 and Formula 2, m is an integer selected from 1 to 3, n is an integer selected from 0 to 3, and R1, R2, R3, R4, Rs, R6, R7, and Rs are each independently selected from a group consisting of hydrogen, halogen, cyano, carboxyl, sulfonyl, CI-C20 alkyl, CI-C20 halogenated alkyl, C2-C20 unsaturated hydrocarbyl, and C2-C20 halogenated unsaturated hydrocarbyl.  
Kako et al. teaches wherein the electrolyte further comprises an additive A, the additive A being selected from a group consisting of cyclic sulfate compounds represented by Formula 1 and Formula 2, and combinations thereof, where in Formula 1 and Formula 2, m is an integer selected from 1 to 3, n is an integer selected from 0 to 3, and R1, R2, R3, R4, Rs, R6, R7, and Rs are each independently selected from a group consisting of hydrogen, halogen, cyano, carboxyl, sulfonyl, CI-C20 alkyl, CI-C20 halogenated alkyl, C2-C20 unsaturated hydrocarbyl, and C2-C20 halogenated unsaturated hydrocarbyl (paragraph 0029) for the purpose of providing an advantage that degradation in power performance of the battery under elevated temperatures can be more sufficiently suppressed (paragraph 0048).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with wherein the electrolyte further comprises an additive A, the additive A being selected from a group consisting of cyclic sulfate compounds represented by Formula 1 and Formula 2, and combinations 
Chu et al. fail to disclose an additive B wherein additive B being one or two selected from lithium difluorobisoxalate phosphate and lithium tetrafluorooxalate phosphate.
Kusachi et al. teaches an electrolyte comprising an additive B wherein additive B being one or two selected from lithium difluorobisoxalate phosphate and lithium tetrafluorooxalate phosphate for the purpose of improving the durability of a battery by forming a compact and dense film (paragraph 0075-0077).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with an electrolyte comprising an additive B wherein additive B being one or two selected from lithium difluorobisoxalate phosphate and lithium tetrafluorooxalate phosphate for the purpose of improving the durability of a battery by forming a compact and dense film (paragraph 0075-0077).
As to claim 3, Chu et al. discloses a filling ratio of the metal oxide in the surface pore may e a ratio of an area of the surface pore filled with metal oxide relative to a total 
It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. wherein a content of the metal element N in the first coating layer is in a range of 0.05% to 1% based upon a mass of the matrix in order to provide optimal value in absence of unexpected results.
Kweon et al. teaches a content of the element N' in the second coating layer is in a range of 0.05% to 0.8% based upon the mass of the matrix (paragraph 0041) for the purpose of providing a positive active material with improved good thermal safety (paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with a content of the element N' in the second coating layer is in a range of 0.05% to 0.8% based upon the mass of the matrix for the purpose of providing a positive active material with improved good thermal safety (paragraph 0009).
As to claim 4, Chu et al. discloses wherein the coating layer further contains Li (col. 2 line 58) for the purpose of providing a positive material that is less reactive with an electrolyte thereby improving cycle life characteristics of the rechargeable battery (col. 4 line 63-37).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the second coating layer that further contains Li for the purpose of providing a positive material that is less reactive with an 
As to claim 5, Chu et al. discloses wherein in the matrix, 0.70≤y≤0.95,0≤z≤0.2, 0≤k≤0.2, 0≤p≤0.05, and y+z+k+p=1 (col.2 line 1).
As to claim 7, Chu et al. fail to disclose wherein the additive A is selected from a group consisting of the following compounds, and combinations thereof: shown in claim 7. 
Kako et al. teaches the additive A selected from a group consisting of the following compounds disclosed in claim 7 for the purpose of providing an advantage that degradation in power performance of the battery under elevated temperatures can be more sufficiently suppressed (paragraph 0048).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with the additive A selected from a group consisting of the following compounds disclosed in claim 7 for the purpose of providing an advantage that degradation in power performance of the battery under elevated temperatures can be more sufficiently suppressed (paragraph 0048).
As to claim 8, Chu et al. fail to disclose wherein a content of the additive A is in a range of 0.01% to 3%, preferably 0.15% to 2.5%, further preferably 0.3% to 2% based upon a total mass of the electrolyte.
Kako et al. teaches wherein a content of the additive A is in a range of 0.01% to 3%, preferably 0.15% to 2.5%, further preferably 0.3% to 2% based upon a total mass of the electrolyte (paragraph 0019) for the purpose of providing an advantage that 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with wherein a content of the additive A is in a range of 0.01% to 3%, preferably 0.15% to 2.5%, further preferably 0.3% to 2% based upon a total mass of the electrolyte for the purpose of providing an advantage that degradation in power performance of the battery under elevated temperatures can be more sufficiently suppressed (paragraph 0048).
Chu et al. fail to disclose a content of the additive B is in a range of 0.01% to 3%, preferably 0.1% to 2%, and further preferably 0.2% to 1% based upon the total mass of the electrolyte.
Kusuchi et al. teaches a content of the additive B is in a range of 0.01% to 3%, preferably 0.1% to 2%, and further preferably 0.2% to 1% based upon the total mass of the electrolyte (paragraph 0071) for the purpose of improving the durability of a battery by forming a compact and dense film (paragraph 0075-0077).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with a content of the additive B is in a range of 0.01% to 3%, preferably 0.1% to 2%, and further preferably 0.2% to 1% based upon the total mass of the electrolyte for the purpose of improving the durability of a battery by forming a compact and dense film (paragraph 0075-0077).
As to claim 9, Chu et al. discloses wherein the organic solvent is at least two of ethylene carbonate, propylene carbonate, butylene carbonate, ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate, dipropyl carbonate, methyl propyl carbonate, 
As to claim 10, Chu et al. discloses wherein the electrolyte further comprises one or more of vinylene carbonate, vinyl ethylene carbonate, fluoroethylene carbonate, succinonitrile, adipicdinitrile, and 1,3-propenesultone (col. 9 lines 17-20).
2.	Claims 2,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chu et al. (US9209482) in view of Kweon et al. (20020071991) and Kako et al. (20160064775) and Kusachi et al. (US20160329613) and in further view of Gunji et al. (US20160118648).
Chu et al. discloses the lithium ion battery described above. Chu et al. fail to disclose wherein the positive electrode active material has a specific surface area in a range of 0.3 m2/g to 0.8 m2/g.
Gunji et al. teaches wherein the positive electrode active material has a specific surface area in a range of 0.3 m2/g to 0.8 m2/g for the purpose of securing a charge and discharge reaction field to achieve a low resistance (paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chu et al. with wherein the positive electrode active material has a specific surface area in a range of 0.3 m2/g to 0.8 m2/g for the purpose of securing a charge and discharge reaction field to achieve a low resistance (paragraph 0036).

Gunji et al. teaches wherein in a residual lithium material on a surface of the positive electrode active material, a content of LiOH is higher than a content of Li2CO3 for the purpose of providing required capacity and output that can be obtained by a small number of batteries even after a long period of use resulting in the cost reduction of a power generating system S (paragraph 0053,0058 and table 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein in a residual lithium material on a surface of the positive electrode active material, a content of LiOH is higher than a content of Li2CO3 for the purpose of providing required capacity and output that can be obtained by a small number of batteries even after a long period of use resulting in the cost reduction of a power generating system S (paragraph 0053,0058 and table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724